Citation Nr: 1718574	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for thrombophlebitis of the right lower extremity prior to September 11, 2014, and in excess of 10 percent rating thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, jurisdiction was transferred to the RO in Waco, Texas.

In March 2011, the Veteran testified at a Board hearing at the RO in Waco, Texas.  In June 2012, the Veteran was informed that the Veterans Law Judge who conducted the March 2011 hearing was no longer employed by the Board.  Per the Veteran's request, he was afforded another Board hearing in October 2012 before the undersigned.  Transcripts of both proceedings are of record.

During the pendency of this appeal, a December 2014 RO decision increased the rating for the Veteran's thrombophlebitis of the right lower extremity to 10 percent as of September 11, 2014.  However, as the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Pursuant to the Board's November 2016 remand directives, a VA examination was to be scheduled to clarify the September 2014 VA examination report's inconsistent findings where the examiner diagnosed persistent edema but then reported the Veteran had intermittent edema.  

The Veteran was provided a VA examination in December 2016.  After a review of the examination report, the Board finds the December 2016 VA examination report failed to comply with the Board's November 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, the examiner did not indicate as to whether the condition manifested as intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.  The examiner also did not determine if at any time during the course of the appeal if the Veteran had persistent or intermittent edema.  As such, an addendum opinion must be obtained.  

Additionally, a review of the claims file shows that during the present appeals period, the Veteran submitted a February 2007 medical note indicating the Veteran was totally disabled from work.  The Veteran also reported in the March 2011 Board hearing that he could not work anymore due to his problems of standing and walking that was related to his edema and phlebitis in his right lower extremity.  As such, the Board takes jurisdiction over this issue as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims.  Associate any records or responses received with the electronic claims file, and undertake any reasonable indicated development, to include any outstanding VA treatment records.

2.  Provide the Veteran with VA Form 21-8940 in connection with the request for assignment of a TDIU, and request that he supply the requisite information pertaining to his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.

3.  After information on the Veteran's employment history has been obtained, send copies of VA Form 21-4192 to any current and previous employers, if applicable.

4.  Thereafter, return the claims file to the VA examiner who conducted the December 2016 VA examination of the Veteran's service-connected thrombophlebitis of the right lower extremity.  The electronic claims file must be made available to and be reviewed by the examiner.  If the December 2016 VA examiner is not available, the electronic claims file should be made available to an appropriate medical professional so as to render the requested opinion.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  In an addendum opinion, the examiner must address each of the following:

a. Describe in detail any current symptomatology associated with the Veteran's service-connected thrombophlebitis of the right lower extremity.

b. Indicate whether the Veteran's service-connected thrombophlebitis of the right lower extremity manifests as intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.

c. Determine if at any time during the course of the appeal if the Veteran had persistent or intermittent edema.  

d. Indicate the degree of functional impairment that the Veteran has as a result of his service-connected thrombophlebitis of the right lower extremity; and, without taking into account his age or any non-service-connected disability, opine as to whether the Veteran's service-connected thrombophlebitis of the right lower extremity renders him unable to secure or follow substantially gainful employment. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to increased rating for thrombophlebitis of the right lower extremity, as well as adjudicate the issue of entitlement to TDIU.  If the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

